DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “but furthermore” renders to claim indefinite because, as written, it is unclear if applicant intends for the components after the phrase are intended to be part of the claim.  The expression “but” is a conjunction used to introduce a contrasting phrase or clause with what has already been mentioned, i.e., an alkenyl- group and aryl group- containing organopolysiloxane and a multifunctional thiol compound, whereas the expression “furthermore” is an adverb meaning in addition or besides (usually used to introduce a fresh consideration in an argument.  As written, the phrase “but furthermore” seems to be a contrasting addition, which is unclear.  It is not clear if applicants’ intention is to mean that if the organopolysiloxane comprising both alkenyl groups and aryl groups is a resinous polyorganosiloxane then the multifunctional thiol compound can only be di/bi-functional. If this is applicant’s intention clarity could/would be obtained by using a proviso clause, such as: wherein or when the alkenyl-group and aryl group containing organosiloxane is an alkenyl group-containing resinous organosiloxane than the multifuntional thiol compound is a bifunctional thiol compound, for example.  
Additionally, it is unclear in the “proviso” if applicant intends for the alkenyl group containing resinous organopolysiloxane to also comprise aryl groups?  Clarification is requested.  
It is unclear if applicant intends for (A-3) to comprise both an alkenyl-group and aryl-group containing organopolysiloxane a multifuntional thiol compound and an alkenyl group containing resinous organopolysiloxane and a bifunctional thiol compound.  Clarification is requested.  
*for examination purposes the limitations after the “but furthermore” phrase will be treated as a proviso, i.e., meaning if the organopolysiloxane is an alkenyl group containing resinous organopolysiloxane the multifunctional thiol compound is di/bi-functional. 
Regarding claim 1:  it is unclear if the ratio between the thiol groups and alkenyl groups is a molar ratio or weight ratio (see claim 5 for reference).  Clarification is requested.  
Regarding claims 7 and 17-19:  The content of (B) has mixed expressions, both mass% and mol%.  Both are based on different information.  The first deals with variations in weight, whereas the second deals with variations in quantity.  Clarification is requested. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 9 required component (A-2) to be a linear organopolysiloxane; however, (A-2) in claim 1 is already required to have a linear structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-9, 14, 16 and 18-19 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee et al (WO2021/158327).
Lee sets forth high frequency silicone dampening gels.  Said gels comprise a composition comprising 45-65 wt.% of a linear polyorganosiloxane with terminal vinyl functionality; 39% wt.% to less than 50 wt. % of an alkenyl-free polyorganosiloxane; 0.5 to 15 wt. % of a mercapto-functional linear polyorganosiloxane crosslinker; 0.01 to 0.1 wt. % of a radical stabilizers; 0.01 to 3 w.t % of a thiol-ene photoinitiator; 0.-10 wt. % of fumed silica; and 0-5 wt. % of polydimethylsiloxane, wherein said composition has a molar ratio of SiH/vinyl functional group is less then 0.8 but greater than 0.3, wherein SiH are the functional groups of the crosslinker (i.e., SH/mercapto groups)—see abstract. 
Per example 13, Lee explicitly sets forth a composition comprising 59.03 wt. % of a linear polyorganosiloxane having terminal vinyl groups (LV1); 36.18 wt. % of an alkenyl-free polyorganosiloxane (AFPR1); 2.76 wt. % of linear organopolysiloxane having pendent (side-chain) mercapto/thiol groups; 2.00 wt. % of a hydroxy-acetophenone photoinitiator (Darocure 1173); and 0.03 wt. % of a radical stabilizer, wherein the molar ratio of thiol groups to alkenyl/vinyl groups is 0.8.  this is deemed to anticipate component (A-1) and (B-1) of claims 1-3, 5, 7-9, 14, 16, and 18-19.

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Su et al (WO2005/044950).
Su sets forth silicone compositions and poly dispersed liquid crystal films.  Said compositions comprise (A) 100 parts of an organopolysiloxane having an average of at least two alkenyl groups and having an average of 10 to 90 mol % of silicon-bonded phenyl groups per molecule; (B) a curing agent which can be selected as a mixture comprising (a) a mercapto-functional compound selected from (i) a mercapto-functional organosiloxane having an average of at least two mercaptoalkyl groups per molecule and (i) a mercapto-functional organic compound having an average of at least two mercapto-functional groups per molecules; and (b) a catalytic amount of a photoinitiator; (C) a liquid crystal selected from (i) a least one compound having the formula found on page 2 or (ii) a mixture comprising (i) and at least one terphenyl compound having the formula found on page 2; and (D) a least one silicone fluid selected from (i) a compound having the formula found on page 2 (bottom); (ii) at least one biphenyl compound having the formula found on page 3 (top); and (iii) 1-phenylnaphthalene—see pages 2-3.  
Su sets forth the organopolysiloxane (A) can be a homopolymer or copolymer; from 2 to 10 alkenyl groups which may be located terminally, pendant or both terminally and pendent—see [0014] on page 6.  Su sets forth the curing agent (B-2-a-i) the mercapto-functional organosiloxane having an average of at least two mercaptoalkyl groups can be linear, branched, cyclic or resinous organosiloxane wherein mercaptoalkyl groups can be located terminal, pendent or both terminal and pendant—see [0035] to [0036].  Su sets forth the curing agent (B-2-a-ii) the mercapto-functional organosiloxane having an average of at least two mercaptoalkyl groups—see [0040] to [0041].  Su sets forth the number of moles of mercapto groups in the curing agent (B2a) to the moles of alkenyl groups in component (A) is 0.9 to 1.1—see [0043].  
Per example 1, Su sets forth a composition comprising 24.23 groups of dimethylvinylsiloxy-terminated organopolysiloxane comprising 3 mol% dimethylvinylsiloxy groups; 1.002 g of a trifunctional mercapto-functional organosiloxane; 0.218 grams of photoinitiator Darocur 4265 (mixture of a 2-hydroxy acetophenone and trimethylbenzoyldiphenyl phosphine oxide).  Then mixing 0.409 g of above composition to 0.055 g of a siloxane fluid and 0.111 g of a liquid crystal mixture.   This is deemed to anticipate claims 1, 3-4, 7-12, and 17-19.  Regarding claims 2, it is deemed in the overall teachings of the reference Su sets forth embodiments, wherein polyorganosiloxane comprising at least two mercapto groups can be cyclic—see [0041].  Regarding claims 5-6 and 13-16, Su sets forth in the overall teachings the ratio of mercapto groups to alkenyl groups 0.5 to 2 or, in the alternative, from 0.9 to 1.1 wherein applicant’s overall ration of 0.6 to 5 mol% is encompassed.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc